Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 1 of 13

EXHIBIT 7

Plaintiff’s Quest solution
and evidence of its
presentation to N. M.
State Police

 
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 2 of 13

FENN SOLUTION

 

 

 

 

 

by Brian Erskine
kattigara@gmail.com

“If I cannot move heaven, I will raise hell.” — Virgil, The Aeneid of Virgil, Book Seven, Line 312

October 2018 / Copyright June 2019, All Rights Reserved
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 3 of 13

Foreword

A famous public puzzle has motivated thousands to seek hidden treasure by researching and exploring the
western slopes of the American Rockies. Forrest Fenn, of Santa Fe, created the puzzle as a quest roughly
a decade ago. Fenn is an artist and retired art dealer, a best-selling author, an archaeologist and
conservationist, and an Air Force veteran combat pilot. After years of planning, he composed the puzzle
into the form of a short poem defining a specific location, and publicized the quest.

The cover image depicts that location while proving the solution. The image is a superimposition of
an illustration onto a photo. The photo was taken in August 2018 by Brian Erskine, the solver, below
Abrams Mountain along the Uncompahgre River south of Ouray, Colorado. The illustration, created by
Wall Street Journal and Western artist and portraitist Allen Polt, is found in the epilogue of Fenn’s book
The Thrill of the Chase, published in January 2010. The visible match or alignment places Fenn, who
commissioned the illustration, at the site of the photo before January 2010 while creating the quest.

More proof is detailed below, including in the Colorado state seal. The poem and puzzle are artistic
masterpieces, referencing geography, history, literature, character study, and more, all with profound
literary significance. The solver has not found any treasure and welcomes that anyone might search.

As I have gone alone in there
And with my treasures bold,

I can keep my secret where

And hint of riches new and old.

Begin it where warm waters halt
And take it in the canyon down,
Not far, but too far to walk.

Put in below the home of Brown.

From there it’s no place for the meek,
The end is ever drawing nigh;
There'll be no paddle up your creek,
Just heavy loads and water high.

Poem

If you’ve been wise and found the blaze,
Look quickly down, your quest to cease,
But tarry scant with marvel gaze,

Just take the chest and go in peace.

So why is it that I must go

And leave my trove for all to seek?
The answers I already know,

I’ve done it tired, and now I’m weak.

So hear me all and listen good,
Your effort will be worth the cold.
If you are brave and in the wood
I give you title to the gold.
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 4 of 13

Solution

The Fenn poem indicates some place on the
western slopes of the American Rockies where
ostensibly was hidden a shoebox-sized treasure
(“box”). A public challenge to find a small box
in a vast region implies that that place must be
specific, limited in size and extent, and relatively
accessible. The puzzle is solved only when such
a place or “site” (37.986555, -107.647828)
derives from perusing its text.

The solution follows the poem, presenting a
clear chain of evidence. Evidence culminates in
robust independent proofs both by the cover
image and by linking to the Colorado state seal.
The state motto on the seal derives from another
epic quest also supporting the proof: the Aeneid
of Virgil. Both solving for and exploring the
indicated site are required.

Words of unusual definition are marked with an
asterisk * as cited in Merriam-Webster.

As I have gone alone in there
And with my treasures bold,

I can keep my secret where,

And hint of riches new and old.

The site is in a place of a past mining boom.
Though the first stanza contains little specific
information, it proves crucial that the poem
contains six stanzas, 24 lines, and certain
quantities of words. Translating this stanza into
Spanish, two observations aid in decoding the
second and fifth stanzas. First, the poem would
begin “Como he ido solo alli,” identifying Lake
Como as the starting point. Second, “I... alone”
and the sound of “so/o alli” connote “a single
eye,” later shown to be the eye of a turtle.

Begin it where warm waters

“Warm waters” means the Uncompahgre River,
tributary of the Gunnison River of scenic Black
Canyon fame. This river rises in Colorado, in
the San Juan Mountains north of Silverton,
flowing north through a former mining area.

THE FENN TREASURE

Montana

COLORADO
Uncompahgre River

    

Ee 7
Treasure Likelihood

Probate

|

~ |
|

» |

 

 

 

 

 

 

 

 

 
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 5 of 13

From a Ute dialect of the Colorado River Numic
language, “Uncompahgre” translates as “warm
flowing water.” Agglutinative like many Native
American languages, the “pah” syllable means
“water.” Native American words are common
among American place-names. Fenn’s advice to
develop “comprehensive” geographic
knowledge, and his “umbilical” attachment to a
place sustained by water, evoke “Uncompahgre”
by allusion and imperfect rhyme, indicating that
other clues are similarly unlocked. Sources for
the selected translation include 5280 magazine. —-—_

 

 

halt

 

As the first stanza begins in Spanish, Lake Were Cémo:
Como (37.9229, -107.6247), above Silverton, is | = Where Warm

a small lake, in which waters of the pe Wis Halt
Uncompahgre River pause, from their alpine Ce)
source (37.9196, -107.6200), before...

 

   

 

And take it in the canyon down,

... flowing north from Lake Como, into the
lengthy Uncompahgre Gorge, beginning with
Poughkeepsie Gulch (37.9567, -107.6260).

Not far, but too far to walk.

The Uncompahgre River flows north toward
Ouray. U.S. 550 (nicknamed “Million Dollar
Highway”) and jeep trails connect Silverton and
Ouray, about 23 miles apart. Prohibitive terrain
prevented the two towns from directly
connecting by rail in the nineteenth-century
“mining boom” era.

Otto Mears, a Jewish immigrant from a Baltic
province of the Russian Empire, earned the title
“Pathfinder of the San Juans” as one of the
“founding fathers” of Colorado. A fascinating Thilzoad owned by Olle Misai
character with a varied background, he came to Bence eee ane PIERS, |

Colorsdo, 1880s

farm wheat in Saguache and then developed toll
roads, originally for flour mill access and later J "

a

 

more generally and widely by legislative charter,
including the predecessor to U. S. 550. The toll
at the Bear Creek bridge (38.0000, -107.6600) fi
on that route — at the 38" parallel, of Korean oo Sis wean la teOE
fame — was $5, or well over $100 today.

 

 

 

 
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 6 of 13

 

 
 

Anticipating development, Mears built roads to tiomines Rutherford 6. Hayes seeeel'l Tikes
an engineered standard, serving as foundations Party Repwmncan morass
for rail and catalyzing mining. He invested in [a [185

rail lines near Silverton, served as a Presidential——_| scared = v
elector in 1876, and organized the donation of hp has ear iets
———— —<$——=—== Percentage 179% 509%

 

gold leaf for the capitol dome in Denver. The
Panic of 1893 ruined Mears, and he left the state.

By any route, the indicated distances are too far
to walk comfortably. However, the phrase also
has a second, crucial meaning: “too far to” as

“2-4-2” (242°). To Fenn, a veteran pilot, this is

 

 

 

 

a WSW heading. = Territories

Presisential election resus mag. Mad Cenotes states wor oy hayes ineeler, Ole
Putin cerotes Hose won oy Tides eroricks. Numbers Incicate he quiet of electoral

VORES SHCOMES 39 ESS Sta

* Put in: spend productive time (in this search, Lake
exploratory or “boots on the ground”) — as in, Como
“Smith got the big promotion by putting in long SC &
hours at the office.” Or, the box itself was also aabrown hy,
“put in [place] below the home of Brown.” "Ss

below the home of Brown. From there

Brown Mountain (37.9206, -107.6370) is the ¢
* home (source) of Cement Creek (37.9135 | é
-107.6310). Flowing south through Silverton *
parallel to a former railroad, its waters are brown =

from mineral content. Residents refer to Cement
Creek by its observed color. Lake Como and

Uncompahgre River headwaters are also found
below Brown Mountain.

 

 

 
 
     
      
 
 
   

 

Lake Como
Colorado 81433
7.923015, -107

The name “Brown Mountain” refers both to a
single peak and to a north-south ridgeline of
nine consecutive peaks of which Brown

Mountain (peak) is the southernmost and
highest. The local USGS topographic map
(Ironton, Colorado) marks this ridgeline. It is
found east of Ironton Park, between U. S. 550
and the Uncompahgre River. Northernmost of
the nine is Abrams Mountain (peak) (37.9617, -
107.6385), south of Ouray. Brown Mountain

_ (ridgeline), as a whole, is the “home of Brown.”

 

 
 

   
 
  

 

 

= mt bay p 2 =
Lines are defined by two endpoints, and while __ _ Brown Mtn, (Whole Ridge) “prown Min —
Brown Mountain (peak) at the southern end is o-* he ¥p a 4 | (Abrams Mtn.) — oN
: . . * { rown, in. (Peal an LW

the identification mark, Abrams Mountain at the Fo ees 15 |
northern end is the search mark. an) Mike eee Fe ee
. Como ori ~ Uncompahgre River ies!
<To Silverton | - Poughkeepsie Gulch i eos
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 7 of 13

it’s no place for the meek,

Winding along mountainsides above gorges,

U. S. 550 between Silverton and Ouray is no
drive for the acrophobic. Local jeep trails are
rated for ruggedness and signposted to deter the
novice. U.S. 550 and one trail, Ouray County
Road 18 (“OCR 18”), converge (37.9886
-107.6497) directly below, or north of, Abrams
Mountain (“below the home of Brown”), with
parking and a scenic rapids and waterfall where
the Uncompahgre River chutes under U. S. 550.
This wishbone junction is how Fenn could aver
that searchers had been near the correct site.

 

The Meeker Massacre and Battle of Milk Creek,

1879 Indian Wars events perhaps second only to

the 1890 Ghost Dance as acts of resistance, both
occurred in western Colorado. Chief Ouray of
the Utes, raised in Taos, N. M., whose name
means “arrow,” bluntly rejected violence as
pointless, instead aiming forward. A respected
leader and diplomat, he spoke many languages,
and was a friend of Mears. Chief Ouray and his
brilliant wife, Chipeta, also a skilled leader,
secured release of hostages with the help of
Capt. Milton Cline, a local miner. U. S. Indian
agent Nathan Meeker was inept by comparison.

The end is ever drawing nigh;

Below Abrams Mountain, up OCR 18 (south of
the parking lot at the U. S. 550 junction) is
Climax Creek, which meets the Uncompahgre
River at (37.9865, -107.6476). The search area
narrows, as if to a climax, an end that draws
nigh. * Draw can also mean a creek bed.

* Nigh can mean imminent and, archaically,
“left-hand side.” Climax Creek extends “from”
the Uncompahgre River to the left of a hiker
walking in the indicated direction: southbound
or upstream. The northbound, downstream
approach is “too far to walk.”

 

There’ll be no paddle up your creek,

The searcher can’t paddle up Climax Creek, but
must hike down it. Climax Mining Co. owned
the Silver Link mine operating for years high on
the cliff. How miners accessed or delivered ore
from this remote mine seems a mystery.

 

 

 
 
   
  
 
      

st nm Dollars Hiahway
Milhan Dollar Highway - ¢
eb '

NY oute 5 W

Wikipedia

 

 

(Solution will be shown to be here:

hereafter “Box site”)

cieek
st

Mother
Cline Slide

 

Cr Wnrav,jmaw.org/atto-mears-jewish-colorado

It was during this period that Otto Mears became intensely involved with the Ute Indians,
learning to speak their language and thereby winning their respect.

q Otto Mears became a close friend of Chief Ouray, leader of the Utes.

 

Priscelcctesir-)slol hal ja
90° left f

y |
: aig.
(Gath saat ie]
Se NOM a ry

hereafter
oma te) act <oue 3

ome

ae

cia
paths
UT

 

ie) cians) 7
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 8 of 13

 

Just heavy loads and water high. 3. Water: Climax Creek and others paint the
cliff to the east in ways resembling blazes
The original infrastructure, serving mining with on a horse’s face before flowing through
its heavy haulage, featured Mears toll roads, woods to the Uncompahgre River (37.9870
narrow-gauge rail, and a key rail gap. -107.6467), “blazing natural trails.”

4. Dawn: Six stanzas and 24 lines comprise
the poem. On June 24 (6/24), sunrise
occurs directly above where Climax Creek
descends the cliff, at about 62° (ENE), or
directly opposite 242°: that morning, dawn
breaks right above Climax Creek. June 24
is also the Nativity of St. John the Baptist in
the Catholic faith — a reference to the “San
Juan” mountains — and is the 1699 date on
which Captain Kidd hid treasure at
Gardiner’s Island, N. Y., as abruptly
referenced after the poem in The Thrill of
the Chase, and as reported in the East
Hampton Star. Finally, Pikes Peak, sacred
to the Utes, associated with the sun, lies

 

 

 

 

 

Low gearing and a 4x4 vehicle are needed to roughly on the same extended heading.
drive the jeep trails. A searcher also bears heavy 5. Turtle: In Google Maps, if the solution area
loads: search tools, the box, or even the is aligned so that the top of the image is set
expectation of finding a box, perhaps a at 242° and zoomed, a linear pattern
misconception to be jettisoned. Near Climax formed by U. S. 550 and OCR 18 appears
Creek, the Uncompahgre River and other that, with a bit of imagination, resembles a
tributary creeks are high water. The key portion turtle. This is also a blaze. The turtle is a
of Climax Creek is the section between OCR 18 treasure symbol, and with head tucked,
and the Uncompahgre River, at 9,000 feet. indicates treasure is found “here.” Ina
Water flows at divers points down the cliff face climactic or dramatic twist, a turtle is
to the east, whose upper rim is high above. revealed to be tattooed or emblazoned on
Finally, Ouray is the ice-climbing center of the body of Uncas in Chapter 30 of The
America, a sport uniquely requiring high water. Last of the Mohicans by James Fenimore
Cooper (animation), a book Fenn often
If you’ve been wise and found the blaze, references. An underlying theme of this
work breaks down ethnic and cultural
“The blaze” bears multiple meanings: barriers — as did Mears, Chief Ouray, and
Chipeta. The turtle is also one of four
1. Trees: In Wikipedia, where one * wises animals on the seal of the Stockbridge-
oneself in the web age, at “Uncompahgre Munsee Mohican Nation. Finally, in
Gorge,” is found a blaze of fall color. The multiple Native American myths, Turtle
roadside site of that photo is roughly holds up the world.
(37.9875. -107.6500), just south of where 6. Black rock marking slope: Standing in the
U. 8. 550 and OCR 18 meet. second fire pit and facing 242° reveals a
2. Fires: South on OCR 18, uphill from the slope, clearly visible even from the
parking area, at the first hairpin, is a fire pit embankment (see Blaze 2). This slope,
atop an embankment, just above the marked by a black rock in the shape of an
junction of the Uncompahgre River and arrowhead pointing downward, as depicted
Climax Creek, from which point by on the cover photo, is central to the
backwoods paths (37.9871, -107.6477), solution. See “Slope” below for details.

 

another fire pit can be found.
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 9 of 13

BLAZES ILLUSTRATED Blaze 4 (continued):
- Date Captain Kidd hid treasure in N.Y.

Blaze 1 (trees):

Uncompahgre Gorge
re aes

 

   

     

        

 

       

         

NEWS ARTS FOOD BUSINESS SPORTS OPINION CLASSIFIEDS

 

CES Beoo

 

 

Referees : —" Captain Kidd Visits Gardiner's
Island

Bill Good Jr. | June 25,1998

 

   

Blaze 2 (fires): Camp fire pits |

‘If I call for it and it is gone,
Iwill have your head or
your son's.’

 

On June 25, 1699, in the
presence of John Gardiner,
Capt. William Kidd buried a
treasure, including gold and
jewels, on Gardiner's Island.
Captain Kidd reportedly said

 

 

 

 

Blaze 5 (turtle): Shape on map rotated to 242°;
tattoo on chest of Uncas in (Chapter 30 of) The
Last of the Mohicans:

270 —28 = :

242 degrees WSW

tat cd |

Totally
testudinal

Yes Mito oem ile) aes
a
eee

=

 

Blaze 4 (dawn): Sunrise on June 24

- Poem: 24 lines, 6 stanzas (24" day, 6" month)
- 62° angle (+ 180 =) 242° light

- Rising directly above Climax Creek

- Catholic Nativity of St. John the Baptist (in
the San Juan Mountains of Colorado)

- Extending heading leads roughly to Pikes Peak

 

compare (Ute)
WUT cll kh wk ae
eta i eke) eh

Stockbridge Munsee Sommunily
Bavd 4 Notvcaningaa:

‘People of the lies

that are néver ou bid

 
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 10 of 13

Look quickly down, your quest to cease,
This line bears multiple meanings:

1. From the “Wikipedia blaze” photo site,
find the parking area — “look quickly
down the road, cease driving, park.”

2. * Quick: having a sharp angle, such as
the hairpin in OCR 18 by the fire pit, or
the sharp bends in Climax Creek above
OCR 18. Descend from either “quick”
landmark. Hike into Climax Creek
below OCR 18. At the confluence,
wade past rusty old mining debris to
cross the Uncompahgre River.

3. “To cease” sounds like “two C’s,”
evoking Climax Creek. The colophon
“QQ” in The Thrill of the Chase rotates
to two C’s, as the map also must be
rotated (see below).

4. The slope (see cover photo and “Slope”
below) is a high place from which one
looks down. Exploring the west bank of
the Uncompahgre River, where the
slope is found, ceases the quest.

But tarry scant with marvel gaze,
This line bears multiple meanings:

1. An unpaved road, with a stunning view.

2. Don’t hang around, just get in and out.

3. * Scant is stonemason’s trade jargon for
aslab. Tar means “black.” Dark rocks
and slabs abound in the area.

4. “Gaze” refers to an eye: see below.

See “Slope” below for details of the

“tarry scant with marvel gaze” above the

slope, which is also a “starry cant with

gravel maze.”

Nn

Just take the chest and go in peace.

The quest having ceased, with no reason to tarry,
the searcher may take himself, heartily or bodily
as it were, like the Mohican Uncas with the
turtle emblazoned on his chest, to the town
named for Chief Ouray, the Ute peacemaker
along with his Kiowa Apache wife Chipeta, as
described in Colorado Central magazine.

So why is it that I must go

and leave my trove for all to seek?
The answers I already know,

I’ve done it tired, and now I’m weak.

The slogan “The Utes Must Go!” headlined Ute
removal from what they most treasured: their
ancestral land. Nez Perce Chief Joseph spoke
similarly while using the sun as a marker.

So hear me all and listen good,
Your effort will be worth the cold.
If you are brave and in the wood
I give you title to the gold.

Across the Uncompahgre River at the junction
with Climax Creek, on the west bank, is a
mostly flat, wooded area (37.9865, -107.6478).

 

 

 

In Google Maps, if the solution area is aligned
so that the top of the image is at 242° and

zoomed to show the aforementioned turtle, this
riverbank, with a bit of imagination, appears to

be the eye of the turtle (pin view).

 

 

The eastern or bottom boundary of this feature is
the Uncompahgre River, and the western or top
boundary, the eyebrow, is a vertical wall, a cliff
extending upward as part of Abrams Mountain,
earlier identified as the “home of Brown.” The
wooded, dark, round pupil, thick with trees and
bushes, is in shadow. Not only is an eye-shaped
area where to “look” for something (as if with
“marvel gaze”), but also the “vertical personal
pronoun” occurs four times in the fifth stanza,
along with “why” and “my” — by six rhymes,
reference to “eye” is clear. As the only way to
access this area is by wading the Uncompahgre
River, it could be construed as an “island” (“eye-
land”). Finally, “J give you title to the gold” —
the eye of the turtle yields the gold. This series
of rhymes and homophones is partly why the
sixth stanza begins, “So hear me all and /isten
good.”

 
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 11 of 13

To cross the cold river and make the effort to
explore the isolated west bank — to enter the eye
of the turtle — puts the searcher “in the wood”
literally and figuratively, as this phrase in darts
jargon means the bull’s eye of a dartboard.
(Also in Spanish, “tener madera de...” or “to
have the wood for...” means “to have what it
takes”). The “eye” contains a strip of damp
terrain, marked by peat and mud. A word for
such a boggy feature is “fen” — thus comes the
name of Fenway Park in Boston, or the Fenlands
of eastern England. Indeed the San Juan
Mountains contain large, unique, biodiverse
fens. So in the eye of the turtle is found: in
the forest, a fen.

 

 

The solution is found on the slope in the
“turtle’s eye” — a small riverbank area, accessed
by wading across the Uncompahgre River to its
west bank at its junction with Climax Creek —a
place with a fen and wooded sections together
comprising “the wood” and marking the end
of the quest. See “Slope” below for details of
the quest’s central feature. Sharply bounded
by river and cliff, it is into this specific place
that a searcher is directed: the “fixed address
in the outdoors” the poem yields when solved.

 

 

 

The wood

Solved... are you sure, no box?

As noted, a search of this place, in the Ouray
Ranger District of the Uncompahgre National
Forest, yields no box. A strong case exists that
the box is concealed only in the poem, still
controlled by Fenn to be given on his terms.

First, in the poem and the dictionary, * effort
does not mean results, only an attempt. * Cold
means: premeditated, but also not close in
finding, as in a children’s game, or as with a dog
losing the scent. Cold frustration might be felt
at the absence of cold metal, at the trail going
cold just at the end. The double-omega “QQ”
colophon in The Thrill of the Chase indicates a
dual ending. Cold detachment, a reassessment
of the quest and a new effort, are needed, as if in
the epic spirit of a duty-bound classical hero —
for example... Aeneas, of Virgil (see below).

Second, might it fail common sense to abandon
treasure outdoors? Pilots seldom relinquish
control. With his reputation, his autobiography,
in the box, would a proud man, invested in his
own stories, allow a stranger to publish his life?

Third, Fenn articulates no good explanation for
protecting the delicate box from the elements,
and will not confirm or deny its “burial.”

Fourth, the poem explicitly states: I give you
title to the gold.

 

 

 

Fifth and compellingly, evidence appears in
the Colorado state seal, whose each graphical
element matches some aspect of the solution.
Nowhere in the poem is the seal referenced, so
no inherent reason exists for this consistent
match. The seal depicts the Eye of Providence
and the motto, “Nil sine numine.” This text
derives from Line 777 [lucky? jackpot?] of Book
Two of The Aeneid of Virgil (an epic quest),
translating as “Nothing without the will of the
deity.” Perhaps with respect to the box, Fenn is
sovereign, as the seal indicates, or like a deity,
as in a public photo below. One must have been
brave, “have moved with confidence,” and have
been precisely on target, to motivate him to give
title to the gold, if Fenn so chooses.

 

10

 
II

is . y r mS IKy ‘Wid
|ALIZQ 3HL4O THM 3HL LNOHLIM ONIKLON :NOILVISNVUL = ~*~ oe as a a g f es Beets

3NIWAN 3NIS TIN ‘OLLOW 31LVLS -
ee mo a eNe iLe)

 

 

      

ojey uapjos au} ‘oOW ay}
DUSpIAOld JO oAW Su} “jeas aze3s SYL
:Ajieag pue Ayusiaianos Jo saway, jeaydeiy

 

 

plauay ayj fo spob jo2Issoja ay} bulyona
‘Ayap fo uolpjuasasdas yaasy Aj/OUo!z/p04}
usapow p —_,,“"WbJ6D4sU] UO J0}DIIOIUDg
sly) $b fjasauo Buuasadd, [jUsWIWWOD]

    

 

 

| Sh “SUNswWNO uw Bus Ut _ZuNsEeul “1d PINOD
[P1OF OSOS st WE Oessuy UO s23es>02U2,|

isuyd $2 195800 Bu quasade Avie ey

ot X97]

pueG wou suf anesTuuLegqep

wc?

WUd> HIDE PUT WOD Bas UUIIIS—I4505

DIpO4 = Lue. qses0} Ge

 

 

 

 

 

*[Joas a103s Opps0jO ay} dojo aduapinosd

fo akg ay} pulyag bulbsanuod ‘ajdwipxa 104] . Rene
LOZ “qe4 Tapisuy ssauisng ,,".Ods 1Yys11 ayy Kio Be Per ie

UI SSOJ9 SEU] BY} [Je SyYewW ued OYM UOSJad ii f a c siete ei Ele) Eee g

’ . , NI 3A3 =

BY} JO BulyeM 3494} {NO SI aunse|s} By) r
“OM} 3y} Auew 0} AJL,, "!2We eIA ples UUd4 eT ae hg
‘suiequ 90y au} Jo sdew Apnis pue Re eee
n'SueIUNOW A}20¥ BUA 5 prs P MET irae ily. f
JaAO puke JaAO Wadd Aw Ul San|> a4} pesy,, F

pen Pie,

it erer))
TMS nro.

(348Y} Ul BuOTe BU’ aney [aha] | Sv, poe

 

Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 12 of 13

gem
eve / 29

 

sjsanb ayy puw xoq ay} fo jo4uos sumjas uua,] yoy) Sulduapiaa ajiym — punof aq 0} xoqg » asam snonpfsadns
‘fooad quanbasqns v sv — Aovanzon saaosd Ayuapuadapui oas ay) Jaaou Aiajshu svjndod pb fo jojd ay wodf fi sp

(UDASDISUT S,uUuay ‘snjd) OppsojoD Jo Jvas ajvj1S
Case 3:20-cv-08123-DMF Document 1-4 Filed 05/26/20 Page 13 of 13

  

UUdIT A ,“PlOd Aq} O} IP NOA IAI |
DORM PMG Lae tee 8

 

 

*“(sojoyd jo sprmiap ay Aq pssoad
osye) sojoyd jo amy) pur aonqd
‘aauasaad Sayvoad dde sq 944

 

 

 

OOSS-£1 OZ-A0-BL0z

 

Oe
EYem Lee

pareay 04, Seayey ema

LLG]

 

 

1 OYJ Ul

*

cl

 

     

, A0PL1109,, ay)
JO pupa WpNos ay) We
“Any wsyrdwmosuy
ay Ut ,.a]04,,
AIUMAIPYM SULIVOA
Jo W10}j0q 0) pasunyd
PAoYsS :apqissod
} soyeu YySNoIg

pur

» *Y

suoyov pup asodind

i

                          

“ysanh ayy po Pwr ayy SyseM! Poom sy]
‘TRIS AD UO XN, SHPIVEUE asm ayT
Jo pays ayy Jo woydo[o? GU. 0
ATTN CTEM 0) “P-Z..) SAMI] FT AIR
spua used ayy Zs Pquydye yaar
Mp Jo puv "x sp pqrydye ano jo 39979]

WPT OL *s9Isey ay) purgq (spuasap
Ase pippa ay) TRIE JO | HONMINSUOD..
uotuy),,) spurq .padrys-x,. Om
*]EAS AUIS JI] TO spor UApOOM Jo
aIPUNG,, 10 Sars INT SAYIN Poom

punos ‘asuap ay) JaAny arsyrduosn 4

ay) JO YUN ps9M aI Buopr waypod

40 vonsod apqrssaaar Aqjeaoy Apo
AY UIYIIM, OSSO.49 SAUTE AI TT AFIT.

(aysur13] ay) ut) ava. aa UA,

CMs ale

re

ia 3

104,

OOK DT LTLO OR YAU] (CSL) ZY CLO OL 20
AU

eo

a

                  

wey

pd

          

*"siagop

DUIU WOAT JO 359]
se ApayRIPIUIUUT ST
uon sunt yaaa5
NEU) “AIQISTA

.POOM,, a4)

ILM “Base 2A,

a

Su

]

4) St (34311)

yung ysam aq)
UQ ,..0pi4109,,

SSOP
@ :Ipnos

1ey "WYSNOAIp
Ul “IAT

aasyedmosus)

UL

el

aT

 

 
